972 F.2d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lorenzo L. CAMPBELL, Petitioner-Appellant,v.Al GOMEZ, Respondent-Appellee.
No. 91-16646.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1992.*Decided Aug. 6, 1992.

Before TANG, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Lorenzo L. Campbell, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas corpus petition challenging the voluntariness of his guilty plea and alleging ineffective assistance of counsel.   We review de novo,  Robbins v. Christianson, 904 F.2d 492, 494 (9th Cir.1990), and we affirm for the reasons stated in the district court's order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3